Radcliff, J.
Acting under that belief, he did not prepare himself.
Hopkins asked for a stipulation and costs.

Per Curiam.

The excuse is certainly not sufficient to exonerate from costs. If admitted in one case, it must be in all; and, however the good faith of the plaintiff’s com duct, and our belief of it, may deny the judgment moved for, to refuse costs would do away the effect of the rule. The plaintiff must stipulate.(a)
On stipulation and costs, motion denied.

 See Russell v. Ball, post, 252.